Citation Nr: 1030440	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for chronic bronchial 
asthma, now rated as 30 percent disabling. 

2.  Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted an increased 
rating for chronic bronchial asthma, now rated as 30 percent 
disabling, and denied service connection for a cardiovascular 
disability.  

In January 2006, the Veteran was afforded a Central Office 
hearing before the undersigned Veterans Law Judge.  In February 
2007, the Board remanded the claims for additional development.

The Board acknowledges that the RO initially characterized the 
second issue on appeal as entitlement to service connection for 
coronary artery disease.  However, a review of the record 
discloses that the Veteran has been diagnosed with and treated 
for multiple cardiovascular problems, including coronary artery 
disease, hypertension, hyperlipidemia, and angina.  Thus, the 
Board finds that the Veteran's claim is most accurately 
characterized as it appears on the title page of this decision.

In February 2010, following the most recent supplemental 
statement of the case, the Veteran submitted additional evidence 
in support of his cardiovascular disability directly claim to the 
Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the actions taken below, initial 
consideration of that evidence by the RO should be undertaken.

In written statements and testimony before the Board, the Veteran 
and his spouse indicated that his coronary artery disease and 
related heart problems prevent him from working and performing 
household chores and other daily living activities .  Although 
the Veteran is not currently service connected for a 
cardiovascular disability, in light of the actions taken below, 
the Board interprets the testimony and  clinical evidence as 
raising an implicit claim of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability (TDIU).  In addition, the Veteran has 
submitted written statements indicating that he has a 
neurological disability (reflex sympathetic dystrophy syndrome, 
manifested by shaking and muscle twitches) that had its onset in 
service.  As neither that claim nor the TDIU claim has been 
developed for appellate review, they are referred to the RO for 
appropriate action. 

The issue of service connection for a cardiovascular disability 
is s REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
respiratory disability (bronchial asthma) is manifested by a 
Forced Vital Capacity (FVC) of no worse than 62 percent predicted 
and a FEV-1/FVC of no worse than 69 percent predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
respiratory disability (bronchial asthma) have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code (DC) 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

Respiratory disorders are evaluated under DCs 6600 through 6817 
and 6822 through 6847.  Ratings under those diagnostic codes will 
not be combined with each other.  Rather, a single rating will be 
assigned under the diagnostic code which reflects the predominant 
disability with elevation to the next higher rating only where 
the severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.96(a) (2009).

The Veteran's respiratory disability has been evaluated as 30 
percent disabling under DC 6602, which contemplates bronchial 
asthma.  The Board has also considered the applicability of other 
diagnostic codes.  The record reflects that the Veteran has been 
diagnosed with restrictive airway disease.  However, that 
disorder is rated by analogy under DC 6602.  38 C.F.R. §§ 4.20, 
4.97, DC 6602 (2009).  Additionally, DCs 6600 (chronic 
bronchitis), 6601 (bronchiectasis), 6603 (pulmonary emphysema) 
and 6604 (chronic obstructive pulmonary disease) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has been diagnosed with those conditions.  
38 C.F.R. § 4.97, DCs 6600, 6601, 6603, 6605 (2009).  Nor does 
the record indicate that the Veteran has been diagnosed with any 
other respiratory disabilities that would warrant consideration 
under additional diagnostic codes.

The Board now turns to the relevant diagnostic criteria.  A 30 
percent rating is assigned for bronchial asthma with forced 
expiratory volume in one second (FEV-1) of 56 to 70 percent 
predicted; or the ratio of FEV-1 to forced vital capacity (FEV-
1/FVC) of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma with FEV-1 of 40 to 55 percent predicted; FEV-1/FVC of 40 
to 55 percent; at least monthly visits to a physician for 
required care of exacerbations; or intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for bronchial 
asthma with FEV-1 less than 40 percent predicted; FEV-1/FVC less 
than 40 percent; more than one attack per week with episodes of 
respiratory failure; or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602 (2009).

The record reflects that the Veteran underwent a January 2004 VA 
respiratory examination in which pulmonary function testing (PFT) 
was conducted post-bronchodilator therapy.  At that time, the 
following post-bronchodilator PFT findings were reported:  FEV-1 
of 62 percent predicted and FEV-1/FVC of 72 percent predicted.

Subsequent VA medical records dated in January 2005 indicate that 
the Veteran reported treatment the previous month by a private 
physician for pneumonia, which had since resolved.  However, the 
Veteran has not submitted any private medical records showing 
treatment for pneumonia or other respiratory disability, 
including bronchial asthma.  Nor has he provided information that 
would enable VA to obtain such records on his behalf, despite 
receiving correspondence from the RO specifically requesting that 
he furnish information to support his claim for a higher rating 
for a respiratory disability.  Consequently, any additional 
information that may have been elicited in support of his claim 
was not obtained because of his failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the development 
and the adjudication of claims is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Pursuant to the Board's remand, the Veteran was afforded a 
follow-up VA examination in October 2008 in which he complained 
of dyspnea but denied coughing or other respiratory symptoms.  
Clinical examination yielded the following post-bronchodilator 
PFT findings:  FEV-1 of 66 percent predicted and FEV-1/FVC of 69 
percent predicted.  It was noted that the Veteran tolerated the 
testing well without any adverse reaction.

The Veteran subsequently underwent an additional VA examination 
in October 2009 in which he exhibited shortness of breath, 
bilateral wheezing, and coughing "with whitish phlegm" after a 
brief period of exertion.  His oxygen saturation was assessed as 
94 to 100 percent on room air and, despite wheezing symptoms, his 
air entry was deemed good.  The October 2009 VA examiner reviewed 
the Veteran's PFTs from the previous year and concluded that he 
had "reactive airway disease with good response to 
bronchodilators."  That examiner also noted that the Veteran was 
currently prescribed inhalers (Advair and Salmeterol) to control 
his respiratory symptoms.  However, the October 2009 examiner did 
not perform additional pulmonary function testing, and there is 
no other evidence of record indicating that such testing has been 
performed.  To the contrary, a report of contact dated in 
December 2009 reveals that the Veteran's "doctors ha[d] told him 
that nothing [had] chang[ed] since the last exam" and he 
considered another examination unnecessary.

The Board finds that the January 2004 and October 2008 PFT 
findings, which are the only such findings of record, do not 
warrant a rating in excess of 30 percent under DC 6602.  The 
requirements for higher 60 percent rating under that diagnostic 
code, FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 
55 percent predicted, have not been demonstrated.  Nor does the 
record indicate that the Veteran's respiratory disability has 
been productive of exacerbations requiring at least monthly 
visits to a physician, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The Board recognizes that the Veteran testified at his January 
2006 Board hearing that he used prescription inhalers each day to 
control his respiratory symptoms, an account that is corroborated 
by his VA medical records and the VA examination reports.  
However, such treatment falls in the category of daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, which is expressly contemplated in 
the 30 percent rating that has been assigned.  38 C.F.R. § 4.97, 
DC 6602 (2009).  Therefore the Board finds that a rating in 
excess of 30 percent is not warranted.

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected respiratory disability.  
However, the Veteran's PFT results, as compared to the rating 
criteria, have not warranted a higher rating at any time during 
the relevant appeals period.  Hart v. Mansfield, 21 Vet. 
App. 505.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for higher rating for a respiratory 
disability, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2009).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).  However, the Board finds in this case that 
the regular schedular standards are not inadequate.

The Board acknowledges that, at his January 2006 Board hearing, 
the Veteran and his spouse reported that the symptoms of his 
service-connected bronchial asthma prevented him from walking 
more than short distances, performing household chores, and 
engaging in other physical activities.  However, while the 
Veteran's VA medical records show that he is physically impaired 
and unable to work due to his coronary artery disease and related 
cardiovascular problems, there record does not indicate that the 
Veteran has marked interference with employment on account of his 
bronchial asthma.  Nor has that condition been shown to warrant 
frequent periods of hospitalization throughout the relevant 
appeals period, or to otherwise render impractical the 
application of the regular schedular standards.  In light of the 
above, the Board finds that remand for referral for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and March 2007, 
a rating decision in March 2004, and a statement of the case in 
February 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the January 2010 
statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  The 
Veteran has also been afforded the opportunity to present 
testimony at a Travel Board hearing and VA has obtained VA 
medical examinations in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

An increased rating for a respiratory disability is denied.



REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for a cardiovascular disability.

The Veteran, in written statements and testimony before the 
Board, contends that he suffers from coronary artery disease, 
status post myocardial infarction, which is related to his Navy 
service.  Specifically, he maintains that, while on duty aboard a 
ship in dry-dock, he was exposed to sandblasting fumes that 
caused him to go into respiratory arrest and afterwards develop 
acute poisoning due to multiple toxins.  As a result of those in-
service events, the Veteran now maintains, he developed bronchial 
asthma requiring inhaled steroid medications, which have caused 
or aggravated his cardiovascular disability by inducing extreme 
bradycardia and endangering his life each time he takes them.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In light 
of the Veteran's assertions, the Board must consider whether 
service connection for a cardiovascular disability is warranted 
both on a direct basis and as secondary to his service-connected 
bronchial asthma.  

The Veteran's service medical records reveal multiple instances 
of treatment for asthma and related respiratory symptoms, but are 
negative for any specific complaints or clinical findings of 
heart problems.  Post-service records show that he was treated in 
August 2003 for chest pains that were later diagnosed as symptoms 
of myocardial infarction.  The Veteran underwent cardiac 
catheterization with stent placement, followed by open heart 
surgery with six vessel bypass grafting.  He has continued to 
receive ongoing treatment for coronary artery disease and 
associated cardiovascular symptoms, including angina and 
hypertension.  The Veteran also has a long history of tobacco 
use, having reportedly smoked from the age of "12 or 13" until 
late 2004 when he stopped.

In January 2004, a VA physician reviewed the Veteran's claims 
folder, which then included VA medical records but no private 
treatment records.  Observing that the Veteran had significant 
cardiovascular risk factors, including tobacco use, 
hypercholesterolemia, and hypertension, the VA examiner concluded 
that the Veteran's coronary artery disease, status post-
myocardial infarction, was most likely precipitated by those risk 
factors and less likely due to his service-connected bronchial 
asthma, which at that time did not require medication or result 
in flare-ups.

After the January 2004 VA examiner had issued his opinion, the 
Veteran submitted private medical records and additional VA 
records showing that his asthma had worsened to the point that he 
now required regular inhaled steroid and bronchodilator therapy.  
In addition, he submitted medical articles from an Internet 
source indicating that certain steroid medications prescribed to 
treat asthma strained the heart, thereby increasing patients' 
susceptibility to heart problems.  The Veteran also submitted 
medical records showing additional treatment for cardiovascular 
problems, including two statements from VA and private treating 
physicians, who each indicated that the Veteran's coronary heart 
disease and asthma were at least as likely as not related to an 
injury, disease, or event in service, and a third statement from 
a private physician, who opined that those conditions were 
possibly related to service.  Significantly, however, those VA 
and private physicians did not provide any rationales for their 
opinions.  Nor did they indicate that they had reviewed the 
Veteran's service medical records, or any other relevant clinical 
information contained in his claims folder.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the Veteran's 
condition may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability may be associated with in-service injuries for 
the purposes of a VA examination).

The Board is cognizant of the two positive nexus opinions from VA 
and private treating providers and the opinion from the private 
medical provider indicating that the Veteran has coronary artery 
disease that is possibly related to service.  However, the Board 
finds that third opinion to be too speculative to warrant a grant 
of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related, is 
too speculative to establish the presence of a claimed disorder 
or an such relationship).  Moreover, because the other VA and 
private examiners did not provide rationales for their findings 
or indicate that they had reviewed the relevant evidence in the 
Veteran's claims folder, their opinions are insufficient to grant 
the benefits sought on appeal.  If an examiner does not provide a 
rationale for an opinion, that weighs against the probative value 
of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Pursuant to the Board's February 2007 remand, the Veteran was 
scheduled for a VA examination in October 2008.  An 
electrocardiogram (EKG) was administered, which yielded no 
abnormalities suggestive of ischemia.  A cardiac stress test was 
also attempted, but the Veteran was unable to achieve an adequate 
heart rate due to severe nausea and "feeling sick."  
Consequently, no cardiovascular disabilities were diagnosed and 
the VA examiner declined to state whether any such disabilities 
were service-related.

The Veteran was afforded a subsequent VA examination in October 
2009 to address whether or not any cardiovascular disease had 
been caused or aggravated by his service-connected bronchial 
asthma, the medication prescribed to treat that condition, or any 
other aspect of his active service.  At that examination, the 
Veteran detailed his history of heart and respiratory problems.  
Physical examination revealed shortness of breath, wheezing, and 
coughing with whitish phlegm on exertion, but was otherwise 
negative for any acute pulmonary or cardiovascular abnormalities.  
Based on the results of the examination and a review of the 
claims folder, the VA examiner concluded that the Veteran had 
coronary artery disease that was not related to either his 
service-connected asthma or the medications prescribed for that 
condition.  Significantly, however, that VA examiner did not 
address whether any cardiovascular disability was directly 
related to the Veteran's period of active service.  Moreover, 
while the Board had specifically requested that the VA examiner 
provide a rationale for the findings with citations to any 
appropriate medical research, the VA examiner did not reconcile 
his findings with the positive nexus opinions submitted by the VA 
and private examiners.  Nor did that examiner address the medical 
literature that the Veteran had submitted in support of his 
claim.  Thus, the Board finds that the October 2009 VA examiners' 
opinion is insufficient for the purpose of determining whether 
the Veteran's current cardiovascular problems were caused or 
aggravated by his service-connected bronchial asthma, including 
the medications required to treat that condition, or are 
otherwise related to his active service.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998). Accordingly, the Board finds it necessary 
to remand this case for an additional examination and etiological 
opinion is in order to fully and fairly address the merits of the 
Veteran's claim.  

Additionally, since his last VA examination, the Veteran has 
submitted more evidence in support of his claim, including lay 
statements and additional Internet-based medical literature 
indicating that asthmatic conditions, independent of drug 
therapy, increase the risk of cardiovascular complications 
following heart surgery.  On remand, the VA examiner should 
expressly acknowledge and consider that newly submitted evidence 
in determining whether any cardiovascular disability is related 
to the Veteran's service-connected bronchial asthma or other 
aspect of service.

Finally, it appears that VA medical records may be outstanding.  
The Veteran's VA medical records dated in January 2005 reveal 
that he was scheduled for an appointment the following month to 
receive additional treatment for coronary artery disease and 
related symptoms and to have his heart medication adjusted.  
However, no VA medical records dated after January 2005 have yet 
been associated with the claims folder.  Because the Veteran may 
have received additional VA medical treatment pertinent to his 
claim for service connection for a cardiovascular disability, and 
since that claim is being remanded for development on other 
grounds, the Board finds that all additional VA medical records 
dated since January 2005 should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center in 
Mountain Home, Tennessee, dated from February 
2005 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination, with an examiner who has not 
previously examined him, for the purpose of 
ascertaining the etiology of any current 
cardiovascular disability.  The examiner should 
review the claims folder and should note that 
review in the report.  The rationale for all 
opinions should be explained.  The examiner 
should reconcile the findings with all other 
pertinent evidence of record, including the 
Veteran's assertions that his coronary artery 
disease was caused or aggravated by the bronchial 
asthma he developed in service due to exposure to 
"sandblasting" fumes and other toxins; his 
service medical records reflecting treatment for 
asthma and other pulmonary problems; his post-
service VA and medical records reflecting 
surgical procedures (cardiac catheterization with 
stent placement, followed by open heart surgery 
with six vessel bypass grafting) to treat a 
myocardial infarction and other cardiovascular 
complications in August 2003; and his subsequent 
outpatient treatment for coronary artery disease, 
angina, hypertension, and related symptoms.  The 
examiner should also consider and reconcile the 
findings with the report of the October 2008 VA 
examination, which showed a normal EKG but an 
incomplete stress test, and the reports of the 
January 2004 and October 2009 VA examiners, which 
respectively indicated that the Veteran's heart 
problems were precipitated by nonservice-related 
risk factors, including smoking and hypertension, 
and that those problems were not caused or 
exacerbated by his service-connected asthma or 
the medication required to treat that condition.  
In addition, the examiner's findings should 
expressly take into account the statements 
submitted by the Veteran's VA and private 
treating providers, opining that his coronary 
artery disease is "at least as likely as not" 
or "possibly related to service," and the 
Internet-based medical literature indicating that 
steroid medications prescribed to treat asthma 
can strain the heart, thereby increasing 
patients' susceptibility to heart problems, and 
that asthmatic conditions, regardless of whether 
they require drug therapy, can increase the risk 
of cardiovascular complications following heart 
surgery.  The VA examiner must also acknowledge 
and discuss any report of a continuity of 
symptomatology since active service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment on 
Veteran's report of in-service injury and instead 
relied on absence of evidence in service medical 
records to provide negative opinion).  
Specifically, the VA examiner's opinion should 
address the following:

a)  Diagnose all current cardiovascular 
disabilities.

b)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any cardiovascular disability was 
caused or aggravated by the inhaled steroid 
and bronchodilator therapy, or other 
medication, used to treat the Veteran's 
service-connected bronchial asthma.

c)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any cardiovascular disability is 
otherwise related to the Veteran's service-
connected bronchial asthma.

d)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any cardiovascular disability was 
caused or aggravated by the Veteran's 
reported in-service exposure to 
"sandblasting" fumes and other toxins 
while serving aboard ships in dry-dock in 
the Navy.

e)  State whether it is at least as likely 
as not (50 percent probability or greater) 
that any cardiovascular disability is 
otherwise related to the Veteran's active 
service.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


